UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 1) (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to . Commission file number: 001-34395 CHINA NETWORKS INTERNATIONAL HOLDINGS LTD. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 801,29F Block C, Central International Trade Center, 6A Jian Guo Men Wai Avenue, Chao Yang District BeiJing, PRC (Address of principal executive offices) Li Shuangqing 801,29F Block C, Central International Trade Center, 6A Jian Guo Men Wai Avenue, Chao Yang District BeiJing, PRC (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act. Ordinary Shares, par value $0.0001 per share Warrants to Purchase Ordinary Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report (December 31, 2012): 83,109,978 ordinary shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yeso No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large Accelerated FileroAccelerated FileroNon-Accelerated Filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx Noo EXPLANATORY NOTE This Amendment No.1 (“Amendment No.1”) to the Annual Report on Form20-F of China Networks International Holdings Ltd. (the “Company”) for the year ended December31, 2012, originally filed with the Securities and Exchange Commission on May 15, 2013 (“2012 Form20-F”), is being filed solely for the purposes of furnishing Interactive Data File disclosure as Exhibit101 in accordance with Rule405 of Regulation S-T and updating “Item 19. Exhibits” with the exhibits included in this Amendment No.1. Other than as expressly set forth above, this Amendment No.1 does not, and does not purport to, amend, update or restate the information in any other item of the 2012 Form20-F, or reflect any events that have occurred after the 2012 Form20-F was originally filed. The Company’s 2012 Form20-F, as amended by this Amendment No.1, continues to speak as of the initial filing date of the 2012 Form20-F. ITEM19. EXHIBITS Exhibit Number DescriptionofDocument 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document * XBRL (eXtensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURE The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Date: May 23, 2013 CHINA NETWORKS INTERNATIONAL HOLDINGS LTD. /s/ Li Shuangqing Li Shuangqing Chief Executive Officer
